Citation Nr: 1704376	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating for degenerative disc disease with residuals of meningocele and syrinx after lumbar spine laminectomy previously diagnosed as degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy (lumbar spine disability), currently evaluated as 20 percent disabling from December 5, 2007.

2.  Entitlement to a higher initial rating for degenerative disc disease of the cervical spine with radiculopathy into both arms (cervical spine disability), currently evaluated as 10 percent disabling from December 5, 2007.

3.  Entitlement to a higher initial rating for headaches secondary to cervical spine disability, currently evaluated as 30 percent disabling from December 5, 2007.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1999 to December 2007.

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and degenerative disc disease of the cervical spine with radiculopathy into both arms and residual headaches, that were assigned initial 20 and 10 percent ratings, respectively, from December 5, 2007, and denied service connection for bronchitis, and right elbow and wrist disorders.  The Veteran submitted a timely notice of disagreement as to the claims and a statement of the case was issued in April 2011.  He perfected an appeal only as to the matters of increased initial ratings for his lumbar and cervical spine disabilities, and specifically requested a compensable evaluation for his radiculopathy (5/20/11 VBMS VA 9 Appeal to Board of Appeals).

A January 2009 rating decision granted service connection for headaches secondary to degenerative disc disease of the cervical spine, that were assigned an initial 30 percent rating from December 5, 2007.  The rating for the Veteran's headache disability, and for radiculopathy, is part and parcel of his claims for increased ratings for his lumbar and cervical spine disabilities and is, thus, properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In January 2010, the RO recharacterized the Veteran's lumbar spine disability as degenerative disc disease with residuals of meningocele and syrinx after lumbar spine laminectomy previously diagnosed as degenerative disc disease of the lumbar spine with bilateral lower extremity lumbar radiculopathy (1/26/10 VBMS Rating Decision-Codesheet).

Entitlement to TDIU is an element of all claims for an increased rating, where raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  See 7/10/09 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability; 9/28/09 VBMS VA Examination, page 16.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar and Cervical Spine Disabilities

The Veteran underwent VA examination of his lumbar and cervical spine disabilities in February 2016.  He denied flare-ups of pain, and reported loss of range of motion in all planes of his lumbar spine that reduced his ability to perform or work and cervical spine chronic stiffness and pain with repeated head turning leading to occipital headaches.  On examination, there was limited range of motion of the lumbar and cervical spine with pain.  The examiner was unable to state without speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional lost motion due to less movement than normal and pain on movement.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).

Further, the February 2016 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the March and September 2008 and September 2009 prior examinations.

Records

The RO reviewed records not currently available to the Board.  The April 2011 statement of the case indicates the RO's electronic review of medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Birmingham from October 2008 to March 2011.  The Board is only able to locate VA treatment records dated to November 2008 in the claims file (4/20/11 VBMS Medical Treatment Records Government Facility).  The records dated since November 2008 should be associated with the Veteran's claims file.

Efforts should be made to obtain recent medical records regarding the Veteran's treatment by C.A.O., M.D., his family physician, at Ashland Family Care, LLC, since July 2009 (7/10/09 VBMS Medical Treatment Record Non Government Facility, pp. 1-8), and by TRICARE since May 2009. 

TDIU

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

An unappealed January 2010 rating decision denied entitlement to a TDIU.  However, TDIU is an element of all increased ratings, where raised by the record. Rice v. Shinseki, 22 Vet. App. at 447.  In this case, a May 2009 TRICARE record from Brooke Army Medical Center includes a physician's notation that the Veteran was unable to maintain employment due to pain (11/20/09 VBMS Medical Treatment Record Government Facility, p. 6).  An August 2009 Temporary Disability Retired List (TDRL) Re-Evaluation record includes a physician's notation that the Veteran experienced difficulty with activities of daily living (8/31/08 VBMS Military Personnel Record).  The TDRL record indicates that the Informal Physical Evaluation Board found the Veteran unfit and recommended his permanent retirement with a total disability rating.

A September 2009 VA examiner opined that the "Veteran is fully unemployable for physical or sedentary labor" due to his service-connected lumbar spine disability.  See September 2009 VA examination report at page 16.  Dr. C.A.O. opined that the Veteran was unable to work (7/10/09 VBMS Medical Treatment Record Non Government Facility, p. 1).  

In October 2010, a Vocational Rehabilitation Counselor concluded that the Veteran was infeasible for employment due to his service-connected disability, specifically and primarily due to symptoms caused by lumbar and cervical disc disease, disc fracture complications from surgery, chronic headaches secondary to the spine condition, and peripheral neuropathy (10/1/10 VBMS VA Memo).  The Veteran's condition resulted in severe intractable pain symptoms, falls, and instability that caused mobility limitations.  He had no previously learned civilian employment skills or any other transferable skills that he could use for employment purposes.

TDIU is, therefore, considered an element of the Veteran's claim for increased initial ratings for the service-connected lumbar and cervical spine disabilities.

The Board notes that the question of employability is ultimately within the province of the fact-finder, as opposed to a medical provider.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, it would be useful in this case for an examiner to describe the expected occupational impairments imposed by the service-connected lumbar and cervical spine disabilities (and the Veteran's remaining service-connected orthopedic, psychiatric, and other disabilities), to assist the Board in adjudicating the TDIU claim.

The Veteran does not meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b) (2016).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's electronic file all medical records regarding his treatment at the VAMC Birmingham from November 2008 to March 2011, and obtain all medical records of his treatment there since March 2011.  Records regarding the Veteran's treatment by TRICARE since May 2009 should also be obtained.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Request that the Veteran complete authorization for VA to obtain all private medical records regarding his treatment by Dr. C.A.O., his family physician at Ashland Family Care, LLC, since July 2009.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. After completing the development requested above, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his lumbar and cervical spine disabilities, to including any bilateral upper and lower extremity radiculopathy, and headaches.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

The claims folder must be reviewed by the examiner.  

This should include an examination to determine all neurologic abnormalities that result from the Veteran's lumbar and cervical spine disabilities.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in March and September 2008 and September 2009.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the cervical and lumbar spine disabilities.  The severity of any associated disability, including that of the left and right upper and lower extremities, and headaches, should be noted.

g. The examiner should provide a full description of the effects the lumbar and cervical spine disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2007), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. Schedule the Veteran for appropriate VA examination(s) (e.g. medical, psychological) to determine the severity and extent of his other service-connected disabilities (right knee meniscal tear, benign paroxysmal vertigo, adjustment disorder, right rotator cuff, patellofemoral syndrome of the left knee, bilateral eye, GERD, essential hypertension, right thigh scar, and right great toe ingrown toenail).  The entire claims file should be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected right knee meniscal tear, benign paroxysmal vertigo, adjustment disorder, right rotator cuff, patellofemoral syndrome of the left knee, bilateral eye, GERD, essential hypertension, right thigh scar, and right great toe ingrown toenails should be reported in detail.

a. The examiner should provide a full description of the effects the cervical and lumbar spine degenerative disc disease, headaches, right knee meniscal tear, benign paroxysmal vertigo, adjustment disorder, right rotator cuff, patellofemoral syndrome of the left knee, bilateral eye, GERD, essential hypertension, right thigh scar, and right great toe ingrown toenail disabilities have had on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2007).

b. The examiner should discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to the Veteran's service-connected cervical and lumbar spine degenerative disc disease, headaches, right knee meniscal tear, benign paroxysmal vertigo, adjustment disorder, right rotator cuff, patellofemoral syndrome of the left knee, bilateral eye, GERD, essential hypertension, right thigh scar, and right great toe ingrown toenail disabilities.

5. If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

6. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




